tcmemo_2004_160 united_states tax_court mark w senda and michele senda petitioners v commissioner of internal revenue respondent docket no filed date daniel v conlisk james r dankenbring and james robert loranger for petitioners thomas c pliske for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure in petitioners’ federal gift_taxes for and respectively after concessions by respondent the issue for decision is whether petitioners’ transfers of stock to two family limited_partnerships coupled with petitioners’ transfers of limited_partnership interests to their children or in trust therefor constitute indirect gifts of the stock to the children or to the trusts within the meaning of sec_2511 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in lake st louis missouri at the time that they filed their petition in this case general background petitioners have three minor children mark r senda janell n senda and ross j senda collectively the children on date mark w senda petitioner attended a seminar in chicago illinois on tax planning regarding the tax benefits of forming a family limited_partnership flp the seminar executive tax financial planning seminar was sponsored by arthur andersen llp and fraser stryker meusey olson boyer bloch p c an omaha nebraska law firm on date petitioners formed but did not fund an flp under illinois law at the end of or beginning of and in petitioner received approximately dollar_figure-6 million worth of mci worldcom stock stock after mci worldcom acquired two companies where petitioner was successively employed the mark w senda family limited_partnership sometime in petitioner met with james r dankenbring dankenbring his attorney to discuss in more detail the advantages of forming an flp as a vehicle to hold investment_assets and to serve as a means of making gifts on or about date petitioners signed the mark w senda family limited_partnership agreement sflp i agreement on date the secretary of state of missouri issued a certificate of limited_partnership for the mark w senda family limited_partnership sflp i the partnership interests as set forth in the sflp i agreement were initially held as follows partner mark w senda trustee or his successors in trust under the mark w senda revocable_trust dated date and any amendments thereto mark w senda trustee or his successors in trust under the mark w senda revocable_trust dated date as amended thereto michele senda mark w senda as trustee for mark r senda mark w senda as trustee for ross j senda mark w senda as trustee for janell n senda percentage interest general limited limited limited limited limited although the children’s partnership interests were purportedly held for them in trust there was no written trust agreement at the time of the transfers reflecting that the children were beneficiaries of any trust for which petitioner was the trustee the children as limited partners reported income losses from sflp i on their individual tax returns trusts for the benefit of the children and of which petitioner was trustee have never filed tax returns on date petitioners contributed to sflp i big_number shares of stock in exchange for their partnership interests petitioners transferred the stock from their joint brokerage account to the brokerage account of sflp i both accounts were held at salomon smith barney the children or trusts therefor purportedly contributed oral accounts_receivable in exchange for their partnership interests the accounts_receivable however were never reduced to writing had no terms for repayment and had not been paid as of the time of trial by fax dated date petitioners informed their accountant that they had transferred stock to sflp i and sought advice as to what percentage of partnership interests they should transfer to the children on that same day petitioner gave to each child or trust therefor a 94657-percent limited_partnership_interest in sflp i michele senda senda gave to each child or trust therefor a 0434-percent limited_partnership_interest in sflp i the certificates of ownership reflecting these transfers were not prepared and signed until several years thereafter the sflp i agreement provides that the general_partner shall prepare or have prepared annual financial statements it further provides that not less than annually all partners shall meet to discuss the financial condition of the partnership sflp i has never had annual financial statements prepared or held partnership meetings the only books_and_records maintained by petitioner as general_partner were brokerage account statements and partnership tax returns the form_1065 u s partnership return of income for sflp i was signed by the tax_return_preparer on date senda associates l p sometime in dankenbring advised petitioner that if petitioner wished to transfer additional property in partnership form to the children he should form a second flp instead of recapitalizing sflp i on date the secretary of state of missouri issued a certificate of limited_partnership for senda associates l p sflp ii on date robert brendell signed as trustee the irrevocable trusts trusts for the benefit of each child petitioner and senda however did not sign the trusts as trustmakers until may and respectively although the trusts also list citicorp trust south dakota citicorp as trustee a representative of citicorp never signed the trusts on date petitioners signed the sflp ii partnership_agreement sflp ii agreement the partnership interests as set forth in the sflp ii agreement were initially held as follows partner mark w senda trustee or his successors in trust under the mark w senda revocable_trust dated date and any amendments thereto mark w senda trustee or his successors in trust under the mark w senda revocable_trust dated date and any amendments thereto michele senda citicorp trust south dakota and robert brendell trustees of the mark r senda irrevocable_trust citicorp trust south dakota and robert brendell trustees of the ross j senda irrevocable_trust citicorp trust south dakota and robert brendell trustees of the janell n senda irrevocable_trust percentage interest general dollar_figure limited limited dollar_figure limited dollar_figure limited dollar_figure limited on date petitioners contributed to sflp ii big_number shares of stock in exchange for their partnership interests petitioners transferred the stock from their joint brokerage account to the brokerage account of sflp ii both accounts were held at salomon smith barney trusts for the children purportedly contributed oral accounts_receivable in exchange for their partnership interests the accounts_receivable however were never reduced to writing had no terms for repayment and had not been paid as of the time of trial on that same day petitioner gave to each child in trust a 9-percent limited_partnership_interest in sflp ii the certificates of ownership reflecting these transfers were not prepared and signed until several weeks after the transfers by fax dated date petitioners informed their accountant that they had transferred stock to sflp ii and sought advice as to the percentage of partnership interests they should transfer to the children to maximize their annual gift_tax exclusions and use all of their remaining unified credits on date petitioner gave to each child in trust an additional 5-percent limited_partnership_interest in sflp ii the sflp ii agreement provides that petitioner as general_partner shall keep the financial statements of the partnership for the most recent fiscal years sflp ii has never had annual financial statements prepared the only books_and_records maintained by petitioner as general_partner were brokerage account statements and partnership tax returns the form_1065 for sflp ii was signed by the tax_return_preparer on date petitioner paid all legal fees and filing costs with respect to sflp i and sflp ii the partnerships did not reimburse those costs to petitioner nor were those costs a liability of the partnerships gift_tax returns and the notice_of_deficiency petitioners filed form sec_709 united_states gift and generation-skipping_transfer_tax return for and on those returns petitioners reported split_gifts of dollar_figure dollar_figure and dollar_figure for and respectively those amounts reflect the discounted values of the partnership interests transferred to the children which were calculated by multiplying for each year in issue the value of the property petitioners contributed to the partnerships as reported on the form sec_709 by the percentage of the partnership interests transferred to the children petitioners then applied lack of marketability and minority interest discounts and subtracted the annual exclusion amount for each child in the notice_of_deficiency respondent determined that the fair_market_value of the property transferred to the children was dollar_figure dollar_figure and dollar_figure for and respectively those amounts reflect the value of the property that petitioners contributed to the partnerships without lack of marketability and minority interest discounts valuation discounts the parties stipulate that if we conclude that the partnership interests rather than the underlying assets should be valued for gift_tax purposes and that discounts should be applied to the net asset value of the partnership assets the following discounts should apply partnership date of transfer minority discount marketability discount combined discount sflp i sflp ii sflp ii dollar_figure dollar_figure dollar_figure there is no dispute as to the value of the stock without any discount opinion sec_2501 imposes a tax on the transfer of property by gift during the taxable_year this tax is imposed whether the transfer is in trust or otherwise and whether the gift is direct or indirect see sec_2511 a gift of property is valued as of the date of the transfer see sec_2512 the gift is measured by the value of the property passing from the donor rather than by the value of the property received by the donee or upon measure of enrichment to the donee see sec_25_2511-2 gift_tax regs the fair_market_value of the transferred property is the price at which property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts sec_25_2512-1 gift_tax regs where property is transferred for less than adequate_and_full_consideration in money or money’s worth the amount_of_the_gift is the amount by which the value of the property transferred exceeds the value of the property received see sec_2512 petitioners contend that they made gifts of limited_partnership interests and that the partnerships have economic_substance and are valid under missouri law thus they argue that the partnerships may not be disregarded for federal tax purposes and that the stipulated discounts apply in determining the value of the gifts petitioners further contend that because they did not shift economic value to the children when they contributed the stock to the partnerships they did not make gifts on formation of the partnerships respondent does not dispute that the partnerships are valid under missouri law or that the partnerships have economic_substance respondent contends however that petitioners’ transfers of the stock to the partnerships coupled with the transfer of limited_partnership interests to the children were indirect gifts of the stock to the children accordingly respondent argues that the stock and not the partnership interests should be valued for gift_tax purposes respondent argues that the transitory allocations to petitioners’ capital accounts if such allocations even occurred at all were merely steps in integrated transactions intended to pass the stock to the petitioners’ children in partnership form we need not discuss the burden_of_proof we decide this case on the preponderance_of_the_evidence whether the children’s interests were held in valid trusts or not is not material to our decision sec_25_2511-1 gift_tax regs provides that a transfer of property by a taxpayer to a corporation represents a gift by the taxpayer to the other shareholders of the corporation to the extent of their proportionate interests in the corporation in 115_tc_376 affd 283_f3d_1258 11th cir we applied the principle that like a transfer of property to a corporation a transfer of property to a partnership for less than full and adequate_consideration may represent a gift to the other partners in shepherd the taxpayer transferred real_property and stock to a newly formed family_partnership in which he was a 50-percent owner and his two sons were each 25-percent owners id pincite rather than allocating contributions to the capital_account of the contributing_partner the partnership_agreement provided that any contributions would be allocated pro_rata to the capital accounts of each partner according to ownership id pincite because the contributions were reflected partially in the capital accounts of the noncontributing partners the value of the noncontributing partners’ interests was enhanced by the contributions of the taxpayer accordingly we held that the transfers to the partnership were indirect gifts by the taxpayer to his sons of undivided 25-percent interests in the real_property and stock id pincite the court_of_appeals for the eleventh circuit affirmed our decision for the reasons stated in our opinion petitioners’ transfers of stock in the instant case are similar to the transfer of property in shepherd in both cases the value of the children’s partnership interests was enhanced by their parents’ contributions to the partnerships petitioners attempt to distinguish shepherd by referring to our statement in that case that not every capital_contribution to a partnership results in a gift to the other partners particularly where the contributing partner’s capital_account is increased by the amount of his contribution id pincite petitioners argue that in the instant case petitioners’ capital accounts were increased by the amount of their contributions petitioners further argue that under 116_tc_121 it is irrelevant that the contributions of the stock to the partnerships and the transfers of the partnership interests to the children occurred on the same day in estate of jones the taxpayer contributed_property to the partnerships and received continuing limited_partnership interests in return all of the contributions of property were properly reflected in the capital accounts of the taxpayer id pincite in the instant case however it is unclear whether petitioners’ contributions of stock were ever reflected in their capital accounts on cross-examination petitioner testified with respect to sflp i as follows q and at that same time certainly the same day you transferred the partnership interests limited_partnership interests from yourself and michele to the children correct a yes sir q and when did you do that on december a well keep in mind that these things have been weeks in the making so the fact that they triggered at a particular day or on a particular day may or may not be relevant the fact that that happened during that day i couldn’t tell you if it happened pincite or if that’s what you’re asking me q that was what i was asking you the transfer of the limited_partnership interests how did that occur on date a how did that occur tell me where you’re going i’m not sure q so how did you transfer it from yourself to the children a how did i transfer i’m not certain what the right what you’re looking for here it is apparent from petitioner’s evasive testimony and from the total record that petitioners were more concerned with ensuring that the beneficial_ownership of the stock was transferred to the children in tax-advantaged form than they were with the formalities of flps indeed petitioner as general_partner did not maintain any books_or_records for the partnerships other than brokerage account statements and partnership tax returns those tax returns were prepared months after the transfers of the partnership interests thus they are unreliable in deciding whether petitioners transferred the partnership interests to the children before or after they contributed the stock to the partnerships the same is true of the certificates of ownership reflecting the transfers of the partnership interests which were not prepared until at least several weeks after the transfers the informality is not surprising inasmuch as petitioners alone individually or on behalf of their minor children were united in purpose and acted without restraint by any adverse_interest as a result however petitioners have presented no reliable evidence that they contributed the stock to the partnerships before they transferred the partnership interests to the children at best the transactions were integrated as asserted by respondent and in effect simultaneous petitioners argue that there is sufficient evidence showing that they first funded the partnerships and then transferred the partnership interests to the children and direct our attention to the letters that they faxed to their accountant after they had funded the partnerships those faxes however establish only that petitioners had funded the partnerships they do not show what the partnership ownership interests were immediately before the funding or how the stock was allocated among the partners’ capital accounts at the time of the funding moreover the fax seeking advice with respect to the sflp ii partnership interests was dated days after petitioners had allegedly transferred the partnership interests to the children on this record we conclude that the value of the children’s partnership interests was enhanced upon petitioners’ contributions of stock to the partnerships accordingly we hold that petitioners’ transfers of stock to sflp i and sflp ii on date and date respectively were indirect gifts of the stock to the children for purposes of sec_2501 and sec_2511 respondent has conceded that the date gifts were gifts of partnership interests and not gifts of stock the gift_tax thus shall be determined on the value of the stock rather than on the value of the partnership interests transferred we have considered the other arguments of the parties and they are either without merit or need not be addressed in view of our resolution of the issue to reflect the foregoing and respondent’s concessions decision will be entered under rule
